PER CURIAM.
|, Stay lifted, writ granted. Under the circumstances, the district court abused its discretion in denying the State’s motion to continue. The ruling of the district court is reversed and the trial court is directed to afford the State additional time to respond to discovery, prepare for depositions, and prepare for a hearing. It is further ordered that the July 19-22 hearing be reset to a reasonable date later this year, but if practicable before the year’s end. Finally, the trial court is ordered to reconsider whether the depositions sought by Petitioner conform to the requirements of La.C.E. art.-507. This matter is remanded to the district court for further proceedings consistent with this order.
WEIMER, J., dissents. I would deny the writ.